DETAILED ACTION
The amendment filed on January 20, 2021 is acknowledged.  The amendment to the claims is accepted to overcome the drawing objection described in the previous Office Action.  Claims 1, 3, 6, 7, and 9-12 will be considered below.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 7, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to disclose the membrane being “a solid structure having no gas pockets entrained therein.”  The claim also states above this limitation that the membrane is a “solid structure devoid of gas pockets formed from forming agents.”  It is unclear how these two limitations are different and distinct from one another – one appears to be a broad limitation (no gas pockets) and 
The remaining rejected claims not specifically discussed above are rejected due to their dependence upon the rejected claims discussed in detail.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 3, 6, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (US Patent 4554194) in view of Kirchberger et al. (EP Patent 0982431 A2), and further in view of Baert et al. (US Patent Publication 2019/0383031 A1).  [Claims 1 and 9-12] Haas et al. discloses a method of protecting a surface, the method comprising: providing the surface; providing a single flexible vinyl membrane comprising a polyvinyl chloride (PVC) (Column 11, lines 21-23) upper layer (402) (Figure 10) and installing the single flexible vinyl membrane by covering the surface with the membrane and affixing the membrane to the surface (via 403); wherein the membrane is installable on the surface by a single individual.  The membrane can be applied to a roof (Column 11, lines 27 and 28), which is an outdoor surface.  Haas et al. further discloses that the membrane is not installed by hot air welding (Column 3, lines 18-23) and the adhesive can be of different types, including a non-liquid and can be activated by applying pressure to activate the adhesive (Column 3, lines 1-22).  Haas et al. teaches that it is known in the art to provide rolls of the membrane (Column 1, lines 42-43 and Column 7, lines 21-23 and lines 50-52).  
Haas et al. discloses the claimed invention as discussed above including a lower layer (415) of fabric, but does not disclose a polyethylene terephthalate (PET) nonwoven fabric lower layer.  Kirchberger et al. discloses forming fleece as a nonwoven material consisting of PET (abstract).  Before 
Haas et al. discloses the claimed invention as discussed above, but does not disclose the thickness of the upper layer or the weight of the lower layer.  With respect to the thickness and the weight of the layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the membrane having a upper layer thickness of 0.02-0.06 inches and a lower layer weight of 2-6 oz/yd2, since the size and weight properties of the layers would have been a matter of design choice and the membrane of Haas et al. would operate equally well with any desired thickness and weight.  No unexpected results are obtained from the claimed dimensional properties and as such they are viewed as nothing other than obvious choice of design.  It is known in the art to provide surface covering in different thicknesses depending upon the effect desired for the covering.  Providing a thicker membrane would provide more surface protection.  A lighter weight membrane would allow for easier installation since the membrane would be easier to carry and potentially easier to manage due to the lighter weight.  
Haas et al. discloses the claimed invention as discussed above, including the membrane being a solid structure not formed by foaming agents (Figure 10), but is silent as to whether the membrane is devoid of gas pockets.  Baert et al. discloses a floor covering comprised of a top layer (12) formed of extruded PVC devoid of gas pockets (paragraphs 0001 and 0082).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the membrane of Haas et al. free of gas pockets as suggested and taught by Baert et al.  Baert et al. teaches that 
[Claim 3] The membrane is trimmed to the shape of the surface it is to cover (Column 3, first full paragraph).  [Claim 6] The adhesive is comprised on a lowest surface (403, 412) of the membrane (Figure 10).  [Claim 7] The adhesive is applied onto the surface prior to the applying pressure (the membrane is installed by laying it down on the surface and then removing the discrete strips to bond the membrane to the surface).  

Response to Arguments
Applicant's arguments filed January 20, 2021 with respect to the drawings have been fully considered but they are not persuasive.  With respect to Claims 9-12, Applicant argues that Examiner has not provided a rationale for the rejection.  Examiner respectfully disagrees.  Examiner stated that it would have been within the obvious design choice of one of ordinary skill in the art to provide a membrane having the claimed weight range and thickness range and that no unexpected results are obtained from the claimed properties.  
With respect to Claim 1, Applicant argues that Haas et al. teaches away from using a non-liquid adhesive.  Examiner does not find support in Haas et al. for this contention and Applicant has not cited to any specific section of Haas et al.  Haas et al. teaches that many different adhesives can be used, including liquid adhesives, adhesives covered by protective foils that can be pulled away, solvent activated adhesives, adhesives mixed with the bonding layer of the covering, etc.  Haas et al. does not limit its invention to any particular type of adhesive, but clearly states that different types of adhesives may be used (Column 4, lines 14 and 15).  
Finally, with respect to the Baert reference, Applicant argues that Baert is directed to rigid panels and not flexible rolls.  In response to applicant's arguments against the references individually, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Baert is a secondary reference cited for its teaching of a PVC layer formed of PVC that is devoid of gas pockets.  Baert therefore teaches that it is known in the art to form a PVC layer which is devoid of gas pockets.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Finefrock (US Patent 3408250) discloses a molding strip that is attached to a surface with a pressure sensitive adhesive activated when the strip is firmly attached to the surface.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220.  The examiner can normally be reached on Monday and Wednesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635